Title: From Benjamin Franklin to a Committee of the Library Company of Philadelphia, 16 April 1771
From: Franklin, Benjamin
To: Library Company of Philadelphia

Gentlemen,
London, April 16. 1771
I received yours of Jan. 25: with a Catalogue of Books to be purchased for the Library Company. The Collection is making with all possible Expedition, but I fear will scarce be ready to go with this Ship. I beg you would not imagine it giving me Trouble when you send me the Commands of the Company. If I can execute them to their Satisfaction, it will, on the contrary, be a very great Pleasure to me: For I have many Reasons to wish well to the Institution.
I hope to send you, with the Books, an Estimate of the Cost of the European Transactions and the French Cyclopedia. I am, very respectfully, Gentlemen, Your most obedient humble Servant
B Franklin
P.S. Inclos’d is the Lib. Company’s Accompt, as it stands in my Books here.
Messrs. Mich. Hillegas, Nicho. Waln, and R. Strettell Jones
